Name: Commission Regulation (EEC) No 2882/80 of 6 November 1980 introducing protective measures applicable to imports of preserved mushrooms from China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298 /30 7 . 11 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2882/80 of 6 November 1980 introducing protective measures applicable to imports of preserved mushrooms from China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ! ), as amended by Regulation (EEC) No 2021 /80 (2 ), and in particular Article 14 (2) thereof, Whereas the People's Republic of China has under ­ taken to supervise its exports of preserved mushrooms to the Community as from 1 March 1980 ; whereas, in order to avoid deflections of trade, Commission Regu ­ lations (EEC) No 547/80 and 1218/80 of 4 March 1 980 (3 ) and 14 May 1980 (4) made the issue of import licences for preserved mushrooms from China subject to production of a document issued by the compen ­ tent authority in the exporter country ; Whereas, at present, the volume of preserves from China in respect of which import licences have been issued, appears to exceed the quantity which that country has undertaken to export to the Community in 1980 ; whereas, until the results of the survey under ­ taken amongst the Member States to verify the exact volume of Chinese products in respect of which licences have been issued are available, the issue of import licences for preserved mushrooms from that country should be provisionally suspended, in order to avoid any threat of serious disturbance of the Commu ­ nity market through imports of the said products, HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of import licences for preserved mush ­ rooms within subheading 20.02 A of the Common Customs Tariff, originating in the People's Republic of China, shall be suspended for the period 7 to 30 November 1980 . 2. Applications for licences in respect of the same products, which are being processed at the time of entry into force of this Regulation , shall be rejected . Article 2 This Regulation shall enter into force on 7 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2 ) OJ No L 198 , 31 . 7 . 1980, p. 1 . (3 ) OJ No L 60, 5 . 3 . 1980 , p. 16 . (4 ) OJ No L 122, 15 . 5 . 1980 , p. 34 .